Citation Nr: 0520005	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-31 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury in the bilateral lower extremities. 

2.  Entitlement to specially adapted housing or a special 
home adaptation grant. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from May 1951 to April 
1955. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from February 1999 and February 
2003 rating decisions by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida, 
(hereinafter RO).  In November 2004, a hearing was held at 
the RO before the Acting Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  At 
this hearing, the issue of entitlement to service connection 
for residuals of a cold injury in the bilateral upper 
extremities was withdrawn by the veteran.  As such, the only 
issues on appeal are as listed on the title page. 


FINDINGS OF FACT

1.  There is no competent medical evidence linking a current 
disability in the bilateral lower extremities to exposure to 
the cold during service or any in-service symptomatology or 
pathology.  

2.  Service connection has been granted for chorioretinitis 
of the right eye but service connection has been denied for 
any disability in the left eye; a 100 percent rating has been 
granted for bilateral blindness under 38 C.F.R. § 3.383 for 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as result of non 
service-connected disability; a 20 percent service-connected 
disability rating is in effect for post operative residuals 
of a release of the right subscapular nerve and a 10 percent 
service-connected disability rating is in effect for post-
operative residuals of an osteochondroma of the right 
scapula.   

3.  Service connected disability does not result in the loss 
of use of a lower extremity (foot) which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  The veteran is not entitled to compensation for the 
anatomical loss or loss of use of both hands.

5.  Neither ankylosis of a knee or hip is demonstrated due to 
service connected disability, nor is a lower extremity shown 
to be shortened 3 1/2 inches or more due to a service 
connected disability.  

6.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

7.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The veteran does not have a cold weather injury in the 
bilateral lower extremities that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.809, 4.63 (2004). 

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.809a, 4.63 (2004).


 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In May 2002 and September 2003 letters, the RO sent the 
veteran notice letters which complied with all the notice 
provisions of the VCAA as stated above.  In addition, the 
veteran was advised, by virtue of detailed November 2000 and 
October 2003 statements of the case (SOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the November 
2000 and October 2003 SOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
October 2003 SOC contained the new reasonable doubt and duty-
to-assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield v. Nicholson, supra, slip op. at 
27.  See Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis
 
A. Cold Injury in the Lower Extremities 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records, including the April 
1955 separation examination, do not reflect treatment for any 
disability attributed to exposure to the cold, or for any 
disability in the lower extremities.  The veteran did not 
refer to having any cold injuries or lower extremity 
disability in his original application for VA benefits filed 
in July 1955, nor was any such disability shown on the first 
VA examination conducted after service in October 1955.  A 
review of the VA outpatient and inpatient treatment records 
associated with the claims file dated in 1963 and the 1970s 
and 1980s does not reflect any treatment for a cold injury, 
and instead reflect treatment for other disabilities, 
including chorioretinitis in the right eye and problems in 
the right shoulder, for which service connection has been 
granted.  Review of the more recent VA clinical evidence of 
record includes a report from a September 1999 VA examination 
that indicates the veteran had no evidence of focal radicular 
problems in the lower extremities, but that he did have 
peripheral vascular and sensory changes related to diabetes.  

There is of record a Letter of Commendation dated in August 
1952 praising the veteran for assisting in the saving of a 
shipmate's life by keeping him afloat and for other heroic 
action during a major fire aboard the U.S.S. Boxer which 
forced the veteran to abandon ship.  Of record also is a 
letter from the Navy Department indicating the veteran was 
awarded the Combat Action Ribbon.  The veteran testified at 
his November 2004 hearing that as a result of being exposed 
to the cold water when he was forced to abandon ship in 1952, 
he developed "nerve damage" in his legs.  At the time of 
the hearing, the veteran asserted that his legs are always 
numb and "feel like a rock."  However, while the record 
documents, as set forth above, the heroic efforts by the 
veteran during the fire to his ship in 1952, there is no 
objective or competent medical evidence linking a current 
disability in the lower extremities to exposure to the cold 
during service, or any other in-service symptomatology or 
pathology.  

The Board has respectfully considered the assertions of the 
veteran contending that he has current disability in the 
lower extremities that is the result of exposure to the cold 
during service.  However, as he has not demonstrated any 
medical expertise, he is not deemed competent to present 
evidence as to medical causation.  See Routen, Espiritu, 
supra.  In summary, the Board finds the probative weight of 
the negative evidence of record, to include the negative 
service medical records and the lack of any competent medical 
evidence demonstrating that the veteran has a current lower 
extremity disability due to service, to include exposure to 
the cold therein, to exceed the probative weight of the 
positive evidence, which is essentially limited to 
unsupported and speculative assertions submitted by and on 
behalf of the veteran.  As a result, the claim for service 
connection for a cold injury in the lower extremities must be 
denied.  Gilbert, supra.  


B.  Certificate of Eligibility for Assistance in Acquiring
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4). 

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Turing to a summary of the relevant facts, service 
connection, as indicated in the previous section, has been 
granted for chorioretinitis of the right eye.  However, 
service connection has been denied for any disability in the 
left eye, to include most recently by rating action dated in 
October 1999.  A 100 percent has been granted for bilateral 
blindness under 38 C.F.R. § 3.383 for blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as result of non service-connected disability.  In 
addition, a 20 percent service-connected disability rating is 
in effect for post operative residuals of a release of the 
right subscapular nerve and a 10 percent service-connected 
disability rating is in effect for post-operative residuals 
of an osteochondroma of the right scapula.

The Board emphasizes that at the November 2004 hearing, the 
veteran's representative conceded that given the applicable 
criteria, if the claim for service connection for a cold 
weather injury in the lower extremities was denied, the claim 
for entitlement to specially adaptive housing or a special 
home adaptation grant could not be granted.  See November 
2004 hearing transcript, Page 8.  Also, the Board emphasizes 
that the benefits sought can only be based on service-
connected disability.  

Applying the pertinent legal criteria to the facts and 
contentions summarized above, while the Board does not 
dispute the significant nature of the veteran's disability, 
to include the fact that the veteran requires the use of a 
scooter, there is no indication that this is due to service 
connected disability.  In particular, the objective evidence 
of record also does not indicate that there is, due to 
service-connected disability, ankylosis, or foot drop as 
would be required to warrant a finding of "loss of use" 
under 38 C.F.R. § 4.63, nor is there evidence that service-
connected disability includes shortening of a lower extremity 
to 3 1/2 inches or more so as to meet the criteria for "loss 
of use" as defined by regulation.  With regard to the 
veteran's blindness, as discussed below, service connection 
was only granted for chorioretinitis in the right eye, as the 
100 percent rating for bilateral blindness was granted under 
the provisions of 38 C.F.R. § 3.383 for blindness in one 
service-connected eye and another non-service connected eye.  
Nonetheless, as entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing 
requires, in addition to blindness, the loss or loss of use 
one lower extremity due to service connected disability, this 
benefit could not be granted even if both eyes were 
considered to be service-connected.  38 U.S.C.A. 
§ 2101(a)(2)(A)(B).  In short, as the criteria of 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(b) are controlling, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted. 


C.  Certificate of Eligibility for 
Assistance in Acquiring a Special Home 
Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 
 
As noted above, service connection has only been granted for 
a right eye disability, although a 100 percent rating for 
blindness is currently in effect under 38 C.F.R. § 3.383 
based on blindness in both service-connected and non-service 
connected eyes.  As to whether this 100 percent rating for 
blindness entitles the veteran to a special home adaptation 
grant, an opinion rendered by the VA Office of General 
Counsel concerning whether a veteran who was receiving 
compensation pursuant to 38 U.S.C. § 1151 due to blindness in 
both eyes rendered him eligible for a special housing 
adaptation grant, involves a fact pattern analogous to the 
instant case.  See VAOPGCPREC 24-97 (July 3, 1997).  In this 
opinion, it was held that a veteran with a disability that 
resulted from VA hospitalization or medical or surgical 
treatment who has been determined eligible for compensation 
"as if" such injury were service connected pursuant to 38 
U.S.C. § 1151 was not eligible for a special housing 
adaptation grant.  

Extending the logic in the General Counsel's opinion to the 
instant case, as the 100 percent rating currently in effect 
under 38 C.F.R. § 3.383 clearly contemplates disability in a 
non-service connected eye (the left eye in the instant case), 
but the 100 percent rating is assigned, essentially, "as 
if" both eyes were service connected, the criteria for a 
special housing adaptation grant do not contemplate a rating 
assigned under 38 C.F.R. § 3.383 given the interpretation of 
the General Counsel.  With respect to the issue of "loss of 
use" of both hands, it has not been contended or otherwise 
shown that there is loss of use of a hand due to a service-
connected disability.  Thus, the Board finds that entitlement 
to benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a cannot be granted.  


ORDER

Entitlement to service connection for residuals of a cold 
injury in the bilateral lower extremities is denied. 

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.
 




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


